In my opinion the decision in Murray v. Murray, 84 Ala. 363,4 So. 239, was authority for the proposition that an execution could not issue to enforce the payment of alimony pendente lite, even when in arrears; but in Webb v. Webb,140 Ala. 267, 37 So. 96, 103 Am. St. Rep. 30, this court, though approving quotation from the note in 24 L.R.A. 433, announced a different conclusion from that prevailing in Murray v. Murray on this point. I am constrained to give effect to the latest announcement of the court on this point, and therefore yield my concurrence only because of the later decision. It seems to me that in employing an execution to enforce the payment of alimony pendente lite the court should proceed with the greatest caution, and not order the issuance of the writ until all other measures available have been employed without effect.